ALLEN, J.
This cause has been submitted here upon a stipulation of counsel wherein it was stipulated and agreed that this appeal should abide the determination of the case of Fred Wiedeman v. St. Louis Taxicab Company, ante, p. 523, and that the same order or judgment of this court should be entered herein as in the said case just referred to. Inasmuch as we have entered an order affirming the judgment in said case of Fred Wiedeman v. St. Louis Taxicab Co., supra, we therefore, pursuant to the terms of said stipulation, affirm the judgment herein.
Reynolds, P. J., and Nortoni, J., concur.